Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Penn West Energy Trust announces the pricing of a proposed private placement of Notes in the United Kingdom and confirms its July cash distribution CALGARY, July 16 /CNW/ - (TSX - PWT.UN; NYSE - PWE) Penn West Energy Trust ("Penn West") announces it priced a proposed offering of notes to be issued on a private placement basis, primarily in the United Kingdom. The placement is expected to consist of 6.95 percent notes due in 2018 with an aggregate principal amount of approximately CDN$114 million, after the effect of transacted cross-currency swaps. The notes will be unsecured and rank equally with Penn West's bank facilities and outstanding senior notes issued in May 2007 and May 2008.
